EXECUTION COPY

RETENTION AND DEFERRED COMPENSATION AGREEMENT


                    THIS RETENTION AND DEFERRED COMPENSATION AGREEMENT
(“Agreement”) dated December 29, 1999 and effective as of October 1, 1999 (the
“Effective Date”) by and between Fleet Boston Corporation, a corporation
organized under the laws of Rhode Island (the “Company”) and Gary A. Spiess (the
“Executive”).

WITNESSETH:

                    WHEREAS, the Company has determined that appropriate steps
should be taken to encourage the Executive to remain employed by the Company by
providing for certain benefits;

                    NOW, THEREFORE, the parties hereto, intending to be legally
bound hereby, agree to the following:

                    1.        Definitions. The following terms shall have the
meanings ascribed to them below.

                              (a) “Cause,” for termination of the Executive’s
employment by the Company, shall mean (i) the willful and continued failure by
the Executive to substantially perform the Executive’s duties with the Company
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness or any such actual or anticipated failure after the
issuance of a notice of termination for Good Reason by the Executive) after a
written demand for substantial performance is delivered to the Executive by the
Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed the Executive’s
duties, or (ii) the willful engaging by the Executive in gross misconduct which
is demonstrably and materially injurious to the Company or any of its
subsidiaries, monetarily or otherwise. For purposes of clauses (i) and (ii) of
this definition, no act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive’s act, or failure to
act, was in the best interest of the Company. A termination of the Executive’s
employment for Cause shall not be effective for purposes of this Agreement
unless there is delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than


--------------------------------------------------------------------------------


three quarters (3/4) of the entire membership of the Company’s Board of
Directors (“Board”) at a meeting of the Board that was called and held for the
purpose of considering such termination (after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive’s
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, the Executive was guilty of conduct set forth in clause (i) or
(ii) of the definition of Cause herein, and specifying the particulars thereof
in detail.

                              (b) “Change in Control” shall mean

                                 (i) The acquisition, other than from the
Company, by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 25% or more of the then outstanding
shares of common stock of the Company (the “Outstanding Company Common Stock”);
provided, however, that any acquisition by the Company or its subsidiaries, or
any employee benefit plan (or related trust) of the Company or its subsidiaries,
of 25% or more of the Outstanding Company Common Stock shall not constitute a
Change of Control; and provided, further, that any acquisition by a corporation
with respect to which, following such acquisition, more than 50% of the then
outstanding shares of common stock of such corporation is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners of the Outstanding Company Common
Stock immediately prior to such acquisition in substantially the same proportion
as their ownership immediately prior to such acquisition of the Outstanding
Company Common Stock, shall not constitute a Change of Control; or  
                              (ii) Individuals who, as of the date of this
Agreement, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided that any individual
becoming a director subsequent to the date of this Agreement whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the Directors of the Company (as such

2


--------------------------------------------------------------------------------


  terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act); or                                  (iii) Consummation of a
reorganization, merger, consolidation, sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, with respect to which all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
immediately prior to such Business Combination do not, following such Business
Combination, beneficially own, directly or indirectly, more than 50% of the then
outstanding shares of common stock of the corporation resulting from such a
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries).  
                               (iv) Approval by the stockholders of the Company
of a complete liquidation or dissolution of the Company.  
                    Anything in this Agreement to the contrary notwithstanding,
if an event that would, but for this paragraph, constitute a Change of Control
results from or arises out of a purchase or other acquisition of the Company,
directly or indirectly, by a corporation or other entity in which the Executive
has a greater than ten percent (10%) direct or indirect equity interest, such
event shall not constitute a Change of Control.

                              (c) “Date of Termination,” with respect to
termination of employment by reason of death, shall mean the date of death, and
with respect to any other termination of employment, shall mean the date
specified in the Notice of Termination (which, in the case of a termination by
the Company, shall not be less than thirty (30) days, except in the case of a
termination for Cause) and, in the case of a termination by the Executive, shall
not be less than fifteen (15) days nor more than sixty (60) days, respectively,
from the date such Notice of Termination is given). “Notice of Termination”
shall mean a notice that shall indicate the specific termination provision in
this Agreement relied upon, shall (if applicable) set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and shall specify the
date on which the termination of employment shall be effective.

                              (d) “Good Reason,” for termination by the
Executive of the Executive’s employment, shall mean any reason that is approved
by Charles K

3


--------------------------------------------------------------------------------


Gifford or, in the event that Mr. Gifford ceases to be an executive officer of
the Company, any reason deemed sufficient by the Executive.

                    2.        Retention Payment.

                              (a) The Executive shall be entitled to receive on
the Distribution Date (as defined in Section 3) an amount equal to $2,220,000
(the “Retention Payment”) if any of the following events shall occur:

                                 (i) the Executive’s employment with the Company
continues through the second anniversary of the Effective Date of this Agreement
(the “Retention Date”), or                                  (ii) the Executive’s
employment with the Company is terminated prior to the Retention Date by the
Company without Cause, or                                  (iii) the Executive’s
employment with the Company is terminated prior to the Retention Date by the
Executive for Good Reason, or                                  (iv) the
Executive’s employment with the Company is terminated prior to the Retention
Date by reason of death or disability; or                                  (v) a
Change in Control occurs prior to the Retention Date.

If the Executive’s employment is terminated prior to the Retention Date (i) by
the Company for Cause or (ii) by the Executive other than for Good Reason, the
Executive shall not be entitled to any portion of the Retention Payment.

                              (b) The Retention Payment shall accrue interest at
an annual rate equal to the “prime rate,” as in effect from time to time,
compounded daily, during the period (the “Interest Term”) commencing on the
Effective Date of this Agreement and ending on the Distribution Date, as defined
in Section 3 (subject to the limitation that the average interest rate used in
each full or partial calendar year during the Interest Term shall in no event
exceed 10%). If the Executive’s employment is terminated prior to the Retention
Date (i) by the Company for Cause or (ii) by the Executive other than for Good
Reason, the Executive shall not be entitled to any portion of such accrued
interest.

                    3.        Distribution of Retention Payment.

4


--------------------------------------------------------------------------------


                              (a) No portion of the Retention Payment may be
distributed to the Executive during the period that the Executive is employed by
the Company. If the Executive becomes entitled to the Retention Payment pursuant
to Section 2(a), the Executive may elect to have the Retention Payment
distributed in any of the following forms: (i) in a cash lump sum no later than
the fifth business day following the Date of Termination; or (ii) in periodic
installments for a period of 5, 10 or 15 years following the Date of
Termination; provided, however, if the Executive is less than 55 years old when
the Executive becomes entitled to distribution of the Retention Payments, only
the lump sum payment option described in (i) above shall be available to the
Executive. The term “Distribution Date,” with respect to a lump-sum payment or
one in a series of periodic payments, shall mean the date on which such payment
is made.

                              (b) The Executive may designate a beneficiary who
will be entitled to any portion of the Retention Payment to which the Executive
is entitled in the event of his death. The beneficiary may be designated or
changed by the Executive (without the consent of any prior beneficiary) on a
form provided by the Company and delivered to the Company before his death. If
no such beneficiary shall have been designated, or if no designated beneficiary
shall survive the Executive, the Retention Payment, if not previously paid,
shall be paid to the Executive’s estate.

                              (c) On the Effective Date of this Agreement, the
Executive shall make an initial written election as to the form and time of the
distribution of the Retention Payment, in the space provided on the signature
page of this Agreement. At any time after the initial election, the Executive
may change his election by delivering to the Company written notice of such
change; provided, however, that no such subsequent election shall be effective
unless such notice is delivered to the Company at least 12 months prior to the
Executive’s (i) reasonably anticipated retirement from the Company or (ii)
termination of employment.

                    4.        Additional Payment. It is the intention of the
parties hereto that no part of the Retention Payment will be treated as an
“excess parachute payment” for purposes of the excise tax (the “Excise Tax”)
imposed under section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”). If, however, an Excise Tax is imposed upon the Retention Payment or any
other payment or deemed payment made to the Executive, then the Company shall
make an additional payment to the Executive in accordance with the terms and
conditions set forth on Appendix I hereto.

5


--------------------------------------------------------------------------------


                    5.        Legal Fees. The Company also shall pay to the
Executive all legal fees and expenses that may be incurred in good faith by the
Executive in seeking to obtain or enforce any benefit or right provided by this
Agreement. Such payments shall be made within five (5) business days after
delivery of the Executive’s written requests for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require.

                    6.        No Effect on Other Contractual Rights. The
provisions of this Agreement, and any payment provided for hereunder, shall not
reduce any amounts otherwise payable, or in any way diminish the Executive’s
existing rights (or rights which would accrue solely as a result of the passage
of time) under any employee benefit plan or employment agreement or other
contract, plan or arrangement nor shall any amounts payable hereunder be
considered in determining the amount of benefits payable to the Executive under
any such plan, agreement or contract.

                    7.        Nonalienation of Benefits. The right of the
Executive or any other person to the payment of deferred compensation or other
benefits under this Agreement shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors of the Executive or the Executive’s
beneficiary or estate.

                    8.        Successors; Binding Agreement.

                              (a) The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance reasonably satisfactory to the Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid that becomes bound by the terms and provisions of this Agreement,
by operation of law or otherwise.

                              (b) This Agreement and all rights of the Executive
hereunder shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, legatees and beneficiaries. If the Executive should die
while any amounts would still be payable to him hereunder if he had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agree-

6


--------------------------------------------------------------------------------


ment to the Executive’s devisee, legatee, or other designee or, if there be no
such designee, to the Executive’s estate.

                    9.        Notice. For the purposes of this Agreement,
notices, demands and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or (unless otherwise specified) mailed by United States certified or registered
mail, return receipt requested, postage prepaid, addressed, if to the Executive,
to the address printed on the signature page of this Agreement, and if to the
Company, to its headquarters, attention: General Counsel, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.

                    10.       Miscellaneous. No provisions of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing by the Executive and the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party that are not set forth
expressly in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Massachusetts without regard to its conflicts of law principles.

                    11.       Validity. The invalidity or unenforceability of
any provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.

                    12.       Counterparts. This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

                    13.       Entire Agreement. This Agreement sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein, and shall be deemed to supersede the agreement entered into
between the Executive and BankBoston Corporation, dated June 25, 1998, as
amended (the “Severance Agreement”), and any promises, covenants,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto with respect to the
subject matter contained herein.

7


--------------------------------------------------------------------------------


                    IN WITNESS WHEREOF, the parties have executed this Agreement
as of the date first above written.


  FLEET BOSTON CORPORATION              /s/ M. ANNE SZOSTAK
                             By:    M. Anne Szostak
Title: Executive Vice Presidnet                          /s/ GARY A.
SPIESS                               Name:    Gary A. Spiess
   Address:

I hereby elect to receive the Retention Payment as follows:

  [exh10_eee-1.jpg] In one lump-sum payment, within five days following the Date
of Termination.     [exh10_eee-2.jpg] In a series of quarterly payments,
commencing on the Date of Termination and ending on the [exh10_eee-3.jpg]
anniversary thereof (select 5th, 10th or 15th anniversary).

               /s/ GARY A. SPIESS                                         Gary
A. Spiess



8


--------------------------------------------------------------------------------


Appendix I

Procedures for Determination of Additional Payment

                 (a)    Subject to the limitations set forth in paragraph (e) of
this Appendix, if the Executive becomes subject to the excise tax (the “Excise
Tax”) imposed under section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), upon “excess parachute payments” (as defined in section
280G of the Code), the Company shall promptly pay the Executive the amount or
amounts (a “Gross-Up Payment”) that are necessary to place the Executive in the
same after-tax (taking into account federal, state, local income, excise,
unemployment and other taxes) financial position that he would have been in if
he had not incurred any tax liability under section 4999 of the Code, but only
to the extent that the Excise Tax results in a payment to the Internal Revenue
Service.

                 (b)    If the Company has determined that no Gross-Up Payment
is necessary, then in no case will the Executive file a tax return which takes a
position that any Excise Tax is payable, unless he receives a written opinion
from his tax advisor that it is more likely than not that such Excise Tax is due
and payable. Upon receipt of such written opinion, the Executive shall
communicate such written opinion to the Company not less than 30 days prior to
filing the tax return to which the opinion refers. Prior to the due date for the
filing of such tax return, the Company shall pay to the Executive the Gross-Up
Payment described above.

                 (c)    Each party will notify the other in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Company of the Gross-Up Payment. Such notification shall be given as soon
as practicable but no later than ten business days after such party is informed
in writing of such a claim and such party shall apprise the other party of the
nature of such claim and the date on which such claim is requested to be paid.

                 (d)    The Company shall bear and pay directly all costs and
expenses (including legal fees and additional interest and penalties) incurred
in connection with any such claim or proceeding, to the extent related to the
Excise Tax, and shall indemnify and hold the Executive harmless, on an after-tax
basis, as provided in paragraph (a) of this Appendix, for any Excise Tax or
income tax (including interest and penalties with respect thereto) imposed as a
result of such representation and payment of costs and expenses.

                 (e)    In the event that all “parachute payments,” as defined
in section 280G of the Code, payable to the Executive (after deduction of the
net amount of federal, state and local income and employment taxes and the
amount of Excise Tax to which the Executive would be subject in respect of such
“parachute payments”) does not equal or exceed 110% of the largest amount of
“parachute payments” that would result in no portion thereof being subject to
the Excise Tax (after deduction of the net amount of federal, state and local
income and employment taxes on such reduced payments), then paragraph (a) of
this Appendix shall not apply and the Retention Payment shall be reduced as
necessary to ensure that no portion of the

9


--------------------------------------------------------------------------------


“parachute payments” is subject to the Excise Tax.

                 (f)    If it is finally determined that the Excise Tax is less
than the amount taken into account in calculating the Gross-Up Payment under
paragraph (a) hereof, and/or the Retention Payment is to be reduced or further
reduced pursuant to paragraph (e) hereof, then the Executive shall promptly
repay to the Company (x) the portion of the Gross-Up Payment attributable to the
excess Excise Tax and/or (y) the excess Retention Payment, as applicable, plus
interest on the amount of such repayment at 120% of the rate provided in section
1274(b)(2)(B) of the Code, but such repayment plus interest thereon shall be
required only to the extent that such repayment results (1) (in the case of any
repayment in the Gross-Up Payment) in a reduction in the Excise Tax and (2) (in
the case of any repayment in the Gross-Up Payment or the Retention Payment) a
dollar-for-dollar reduction in the Executive’s taxable income and wages for
purposes of federal, state and local income and employment taxes. If it is
finally determined that the Excise Tax exceeds the amount taken into account in
calculating the Gross-Up Payment under paragraph (a) hereof and/or the Retention
Payment should not have been reduced to the extent that it was, the Company
shall promptly make an additional Gross-Up Payment to the Executive and/or pay
the Executive any portion of the Retention Payment incorrectly reduced, as
appropriate (plus any interest, penalties or additions payable by the Executive
with respect to such excess and such portion), plus interest on the amount of
such repayment at 120% of the rate provided in section 1274(b)(2)(B) of the
Code.

10


--------------------------------------------------------------------------------
